EXHIBIT 10.68

 

Summary of Executive Bonus Plan

 

On February 9, 2005, the Compensation Committee of our Board of Directors
adopted an executive bonus plan effective beginning January 1, 2005. Under this
executive bonus plan, for each fiscal quarter our eligible executive officers
may participate in a bonus pool equaling an aggregate of up to ten percent of
any amount by which our adjusted income for the relevant quarter exceeds our
adjusted income for the same quarter of the prior year. For the purposes of the
executive bonus plan, “adjusted income” is our aggregate pretax income for the
quarter for our core business segment (i.e., excluding our eCOST.com and
OnSale.com segments), less certain costs that will be determined on a quarterly
basis by the Compensation Committee in its sole discretion. The Compensation
Committee will allocate amounts to eligible participants based on factors
identified by the Compensation Committee, including the achievement of specified
individual performance targets. Currently, our Chief Executive Officer, Chief
Financial Officer, Executive Vice President—Marketing and Executive Vice
President—Enterprise Sales are eligible to participate in this executive bonus
plan.